Citation Nr: 0918265	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.  

2.  Entitlement to service connection for a chronic left 
shoulder disorder.  

3.  Entitlement to an effective date prior to March 3, 2003, 
for the award of service connection for posttraumatic stress 
disorder and episodic alcohol abuse.  

4.  Entitlement to an effective date prior to March 3, 2003, 
for the award of service connection for lumbar spine 
degenerative disc disease with spondylolisthesis.  

5.  Entitlement to an initial disability evaluation in excess 
of 40 percent for the Veteran's lumbar spine degenerative 
disc disease with spondylolisthesis.  

6.  Entitlement to an effective date prior to March 3, 2003, 
for the award of service connection for right knee 
instability.  

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's right knee instability.  
8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's left knee Osgood-Schlatter's 
disease.  

9.  Entitlement to an effective date prior to March 3, 2003, 
for the award of service connection for tinnitus.  

10.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the Veteran's tinnitus.  

11.  Entitlement to an effective date prior to March 3, 2003, 
for the award of service connection for bilateral high 
frequency sensorineural hearing loss disability.  

12.  Entitlement to a compensable disability evaluation for 
the Veteran's bilateral high frequency sensorineural hearing 
loss disability for the period prior to October 5, 2007.  

13.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's bilateral high frequency 
sensorineural hearing loss disability for the period on and 
after to October 5, 2007.  

14.  Entitlement to an increased disability evaluation for 
the Veteran's right (major) shoulder osteoarthritis, 
currently evaluated as 10 percent disabling.  

15.  Entitlement to an effective date prior to January 18, 
2002, for the award of a 10 percent evaluation for the 
Veteran's right (major) shoulder osteoarthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  
The Veteran served in the Republic of Vietnam.  He was 
awarded the Combat Infantryman Badge, the Bronze Star, and 
the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Huntington, West Virginia, Regional Office which established 
service connection for posttraumatic stress disorder (PTSD) 
and episodic alcohol abuse; assigned a 50 percent evaluation 
for that disability; established service connection for 
tinnitus; assigned a 10 percent evaluation for that 
disability; established service connection for bilateral high 
frequency sensorineural hearing loss disability; assigned a 
noncompensable evaluation for that disability; 
recharacterized the Veteran's right (major) shoulder disorder 
as right (major) shoulder osteoarthritis evaluated as 10 
percent disabling; and effectuated the awards as of March 3, 
2003.  In January 2004, the Huntington, West Virginia, 
Regional Office, in pertinent part, denied service connection 
for a left shoulder disorder and a skin disorder.  

In February 2004, the Louisville, Kentucky, Regional Office 
(RO) determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to 
service connection for a left knee disorder; granted service 
connection for left knee Osgood-Schlatter's disease; assigned 
a 10 percent evaluation for that disability; established 
service connection for lumbar spine degenerative disc disease 
with spondylolisthesis; assigned a 10 percent evaluation for 
that disability; effectuated the awards as of March 3, 2003; 
and denied service connection for a right knee disorder.  In 
March 2006, the RO, in pertinent part, granted service 
connection for right knee instability; assigned a 10 percent 
evaluation for that disability; increased the evaluation for 
the Veteran's PTSD and episodic alcohol abuse from 50 to 100 
percent; increased the evaluation for his lumbar spine 
degenerative disc disease with spondylolisthesis from 10 to 
40 percent; effectuated the awards as of March 3, 2003; 
determined that January 18, 2002, was the appropriate 
effective date for the awards of both service connection for 
the Veteran's left knee Osgood-Schlatter's disease and a 10 
percent evaluation for his right (major) shoulder 
osteoarthritis.  In November 2007, the RO increased the 
evaluation for the Veteran's bilateral high frequency 
sensorineural hearing loss disability from noncompensable to 
10 percent and effectuated the award as of October 5, 2007.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected lumbar 
spine, right knee, left knee, tinnitus, and bilateral hearing 
loss disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial disability 
evaluation in excess of 40 percent for the Veteran's lumbar 
spine degenerative disc disease with spondylolisthesis; an 
initial disability evaluation in excess of 10 percent for his 
right knee instability; an initial disability evaluation in 
excess of 10 percent for his left knee Osgood-Schlatter's 
disease; an initial disability evaluation in excess of 10 
percent for his tinnitus; a compensable disability evaluation 
for his bilateral high frequency sensorineural hearing loss 
disability for the period prior to October 5, 2007; and a 
disability evaluation in excess of 10 percent for the period 
on and after October 5, 2007.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue is styled.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a decision of the Board which concluded that no more 
than a single 10 percent evaluation could be assigned for 
tinnitus, whether perceived as bilateral or unilateral, under 
pre-June 13, 2003, regulations.  The Department of Veterans 
Affairs (VA) disagreed with the Court's decision in Smith and 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and an evaluation for tinnitus of greater than 10 percent was 
sought.  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  On July 10, 2006, as a consequence of that 
holding, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith and directed the 
Board to resume adjudication of the previously stayed claims.  

The issues of service connection for both a chronic skin 
disorder and a chronic left shoulder disorder; an effective 
date prior to March 3, 2003, for the award of service 
connection for PTSD and episodic alcohol abuse; an effective 
date prior to March 3, 2003, for the award of service 
connection for lumbar spine degenerative disc disease with 
spondylolisthesis; an initial evaluation in excess of 40 
percent for the Veteran's lumbar spine degenerative disc 
disease with spondylolisthesis; an effective date prior to 
March 3, 2003, for the award of service connection for right 
knee instability; an initial evaluation in excess of 10 
percent for his right knee instability; an initial evaluation 
in excess of 10 percent for his left knee Osgood-Schlatter's 
disease; an effective date prior to March 3, 2003, for the 
award of service connection for tinnitus; an effective date 
prior to March 3, 2003, for the award of service connection 
for bilateral high frequency sensorineural hearing loss 
disability; a compensable evaluation for his bilateral high 
frequency sensorineural hearing loss disability for the 
period prior to October 5, 2007; an evaluation in excess of 
10 percent for his bilateral high frequency sensorineural 
hearing loss disability for the period on and after to 
October 5, 2007; an increased evaluation for the his right 
(major) shoulder osteoarthritis; and an effective date prior 
to January 18, 2002, for the award of a 10 percent evaluation 
for his right (major) shoulder osteoarthritis are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.  

In a May 2008 Report of Contact (VA Form 119), the Veteran 
was reported to be seeking to reopen his claims of 
entitlement to service connection for facial shell fragment 
wound residuals, right arm shell fragment wound residuals, 
left arm shell fragment wound residuals, right leg shell 
fragment wound residuals, left leg shell fragment wound 
residuals, mouth injury residuals, and dental trauma 
residuals; service connection for hypertension; and a 
compensable evaluation for his service-connected malaria.  It 
appears that the RO has not had an opportunity to act upon 
the applications and claims.  Therefore, the issues are 
referred to the RO for action as may be appropriate.  Black 
v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  The Veteran's February 2003 claim for service connection 
for tinnitus was received by the RO on March 3, 2003.  

2.  A 10 percent evaluation is currently in effect for the 
Veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent may not be 
assigned for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, 
Diagnostic Code 6260 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the Veteran's tinnitus, the Board observes that 
the facts are not in dispute in the instant case.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
evaluations for tinnitus.  As will be shown below, the Board 
finds that the Veteran is already receiving the maximum 
evaluation available for tinnitus under the applicable rating 
criteria.  Regardless of whether the Veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the Veteran in substantiating the 
claim).  


II.  Tinnitus 

A.  Historical Review

The Veteran's February 2003 claim for service connection for 
tinnitus was received by the RO on March 3, 2003.  The report 
of an August 2003 VA examination for compensation purposes 
notes that the Veteran was diagnosed with chronic tinnitus.  
In October 2003, the RO established service connection for 
tinnitus and assigned a 10 percent evaluation for that 
disability.  



B.  Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the Veteran's claim for an initial 
evaluation in excess of 10 percent for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point, the denial of the Veteran's claim is based on a lack 
of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the evidence of record does not suggest 
that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code.  
There is neither evidence nor argument that tinnitus 
manifests in symptoms other than ringing in the ear or that 
such results in unusual disability to render impracticable 
application of the Rating Schedule.  Thus, the Board finds no 
basis upon which to assign a higher evaluation despite 
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2008), to include 
38 C.F.R. § 3.321(b)(1) (2008).  


ORDER

An initial evaluation in excess of 10 percent for the 
Veteran's tinnitus is denied.  


REMAND

A May 2006 Report of Contact (VA Form 119) notes that the 
Veteran was in receipt of Social Security Administration 
(SSA) disability benefits.  Documentation of the Veteran's 
award of SSA disability benefits and the evidence considered 
by the SSA in granting or denying the Veteran's claim is not 
of record.  The Court has clarified that the VA's duty to 
assist the Veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holdings in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 
are fully met.  
2.  Then contact the SSA and request that 
it provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record. 

3.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for both a chronic skin 
disorder and a chronic left shoulder 
disorder; an effective date prior to 
March 3, 2003, for the award of service 
connection for PTSD and episodic alcohol 
abuse; an effective date prior to March 
3, 2003, for the award of service 
connection for lumbar spine degenerative 
disc disease with spondylolisthesis; an 
initial evaluation in excess of 40 
percent for his lumbar spine degenerative 
disc disease with spondylolisthesis; an 
effective date prior to March 3, 2003, 
for the award of service connection for 
right knee instability; an initial 
evaluation in excess of 10 percent for 
his right knee instability; an initial 
evaluation in excess of 10 percent for 
his left knee Osgood-Schlatter's disease; 
an effective date prior to March 3, 2003, 
for the award of service connection for 
tinnitus; an effective date prior to 
March 3, 2003, for the award of service 
connection for bilateral high frequency 
sensorineural hearing loss disability; a 
compensable evaluation for the his 
bilateral high frequency sensorineural 
hearing loss disability for the period 
prior to October 5, 2007; an evaluation 
in excess of 10 percent for his bilateral 
high frequency sensorineural hearing loss 
disability for the period on and after to 
October 5, 2007; an increased evaluation 
for his right (major) shoulder 
osteoarthritis; and an effective date 
prior to January 18, 2002, for the award 
of a 10 percent evaluation for his right 
(major) shoulder osteoarthritis with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  

If the benefits sought on appeal remains 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


